Case 1:20-cv-02949-LAP Document 16-1 Filed 04/24/20 Page 1 of 6




                EXHIBIT 1
                 Case 1:20-cv-02949-LAP Document 16-1 Filed 04/24/20 Page 2 of 6




  Coronavirus Disease 2019 (COVID-19)

Situation Summary
Updated April 19, 2020


  This is a rapidly evolving situation and CDC will provide updated information and guidance as it becomes available.


CDC is responding to a pandemic of respiratory disease spreading from person to person caused by a novel (new)
coronavirus. The disease has been named “coronavirus disease 2019” (abbreviated “COVID-19”). This situation poses a
serious public health risk. The federal government is working closely with state, local, tribal, and territorial partners as well
as public health partners, to respond to this situation. COVID-19 can cause mild to severe illness; most severe illness
occurs in adults 65 years and older and people of any age with serious underlying medical problems.


Situation in U.S.
Di erent parts of the country are seeing di erent levels of COVID-19 activity. The United States nationally is in the
acceleration phase of the pandemic. The duration and severity of each pandemic phase can vary depending on the
characteristics of the virus and the public health response.

   • CDC and state and local public health laboratories are testing for the virus that causes COVID-19. For more details,
     view CDC’s Public Health Laboratory Testing map.
   • All 50 states have reported cases of COVID-19 to CDC.
   • U.S. COVID-19 cases include:
        ◦ People who were infected while travelling, before returning to the United States
        ◦ People who were infected after having close contact with someone known to be infected with the virus
        ◦ People in a community who were infected with the virus but don’t know how or where they were infected
   • All U.S. states are reporting community spread of COVID-19.
   • View latest case counts, deaths, demographic characteristics, and a map of states with reported cases.

For more information about COVID-19, contact a state health department or local health department  .

  For more information about COVID-19, contact a state health department or local health department  .




CDC Recommends
Everyone can do their part to help us respond to this emerging public health threat by following CDC recommendations:

   • Wear a cloth face covering in public settings to avoid spreading COVID-19 to others in case you are infected but do
     not have symptoms.
   • The cloth face cover is meant to protect other people in case you are infected.
                 Case 1:20-cv-02949-LAP Document 16-1 Filed 04/24/20 Page 3 of 6
   • The cloth face coverings recommended are not surgical masks or N-95 respirators. Those are considered critical
     supplies that should be reserved for healthcare workers and other rst responders, as recommended by CDC.
   • The cloth face covering is not a substitute for social distancing.
   • CDC continues to recommend that people try keep about 6 feet between themselves and others.

The White House “Slow the Spread” guidelines   are in place until April 30. These are part of a nationwide e ort to
slow the spread of COVID-19 through the use of social distancing at all levels of society. On April 16, the White House
released Guidelines for Opening Up America Again  , a phased approach to help state and local o cials reopen their
economies, get people back to work, and continue to protect American lives.


People who are sick
If you get a fever or cough, consider whether you might have COVID-19, depending on where you live, your travel history,
and other exposures. All of the United States is seeing some level of community spread of COVID-19. You may ask to be
tested for COVID-19 by contacting a medical provider or health department, but it’s important that you know there is no
treatment for this virus. Most people who get the virus have mild illness and are able to recover at home without medical
care.


People at higher risk for severe illness
People 65 years and older and people with serious underlying medical conditions should take special
precautions because they are at higher risk of developing severe COVID-19 illness.


Travelers
American citizens, lawful permanent residents, and their families who have been in one of the countries with travel
restrictions for entering the United States in the past 14 days will be allowed to enter the United States but will be
redirected to one of 13 airports. After you return from one of these countries, you should stay home and monitor your
health.

All other international travelers, please follow CDC instructions during this time. Your cooperation is integral to the
ongoing public health response to try to slow spread of this virus.


Healthcare Providers
If you are a healthcare provider, use your judgment to determine if a patient has signs and symptoms compatible with
COVID-19 and whether the patient should be tested. CDC’s Criteria to Guide Evaluation and Laboratory Testing for COVID-
19 provides priorities for testing patients with suspected COVID-19 infection.



COVID-19 Background
COVID-19 is caused by a new coronavirus. Coronaviruses are a large family of viruses that are common in people and
many di erent species of animals, including camels, cattle, cats, and bats. Rarely, animal coronaviruses can infect people
and then spread between people such as with MERS-CoV, SARS-CoV, and now with this new virus, named SARS-CoV-2.

The SARS-CoV-2 virus is a betacoronavirus, like MERS-CoV and SARS-CoV. All three of these viruses have their origins in
bats. The sequences from U.S. patients are similar to the one that China initially posted, suggesting a likely single, recent
emergence of this virus from an animal reservoir.
                Case 1:20-cv-02949-LAP Document 16-1 Filed 04/24/20 Page 4 of 6
Early on, many of the patients at the epicenter of the outbreak in Wuhan, Hubei Province, China had some link to a large
seafood and live animal market, suggesting animal-to-person spread. Later, a growing number of patients reportedly did
not have exposure to animal markets, indicating person-to-person spread. Person-to-person spread was subsequently
reported outside Hubei and in countries outside China, including in the United States. Most international destinations now
have ongoing community spread with the virus that causes COVID-19, as does the United States. Community spread
means some people have been infected and it is not known how or where they became exposed. Learn more about the
spread of this coronavirus that is causing COVID-19.



Severity
The complete clinical picture of COVID-19 is not fully known. Reported illnesses have ranged from very mild (including
some people with no reported symptoms) to severe, including illness resulting in death. While information so far suggests
that the majority of COVID-19 illnesses are mild, an early report  out of China found serious illness in 16% of people who
were infected. A CDC Morbidity & Mortality Weekly Report that looked at severity of disease among COVID-19 patients in
the United States by age group found that 80% of deaths were among adults 65 years and older, with the highest
percentage of severe outcomes occurring in people 85 years and older. People with serious underlying medical conditions
— like serious heart conditions, chronic lung disease, and diabetes, for example — also seem to be at higher risk of
developing severe COVID-19 illness.



  Related: Symptoms Associated with COVID-19




Risk Assessment
The risk posed by COVID-19 depends on characteristics of the virus, including how easily it spreads between people; the
severity of resulting illness; and the medical or other measures available to control the impact of the virus (for example,
vaccines or medications that can treat the illness) and the relative success of these. Because there are not yet vaccines or
treatments for COVID-19, nonpharmaceutical interventions become the most important response strategy. These are
community interventions that can help reduce the impact of disease, like social distancing and good hand hygiene.

When considering the risk that COVID-19 poses to Americans, it’s helpful to break down this risk into two types: risk of
exposure and risk of serious illness and death.


Risk of exposure
   • Cases of COVID-19 and instances of community spread are being reported in all states.
   • People in places where ongoing community spread of the virus that causes COVID-19 has been reported are at
     elevated risk of exposure, with the level of their risk depending on their location.
   • Healthcare workers caring for patients with COVID-19 are at elevated risk of exposure.
   • Close contacts of persons with COVID-19 also are at elevated risk of exposure.
   • Travelers returning from a ected international locations where community spread is occurring also are at elevated
     risk of exposure, with their level of risk depending on where they traveled.


Risk of severe illness
Based on what we know now, persons at higher risk for severe illness from COVID-19 are:

   • People 65 years and older
   • People who live in a nursing home or long-term care facility
                Case 1:20-cv-02949-LAP Document 16-1 Filed 04/24/20 Page 5 of 6
   • People of all ages with serious underlying medical conditions

CDC has developed guidance to help individuals and healthcare providers assess the risk and manage illness among
people with potential community-related exposures to COVID-19.



COVID-19 Pandemic
A pandemic is a global outbreak of disease. Pandemics happen when a new virus emerges to infect people and can spread
between people sustainably. Because there is little to no pre-existing immunity against the new virus, it spreads
worldwide.




    Source: CDC’s "Updated Preparedness and Response Framework for In uenza Pandemics.


The virus that causes COVID-19 is infecting people and spreading easily from person-to-person. On March 11, the COVID-
19 outbreak was characterized as a pandemic by the WHO  .

This is the rst pandemic known to be caused by a new coronavirus. In the past century, there have been four pandemics
caused by the emergence of new in uenza viruses. As a result, most research and guidance around pandemics is speci c
to in uenza, but the same premises can be applied to the current COVID-19 pandemic. Pandemics of respiratory disease
follow a certain progression outlined in a “Pandemic Intervals Framework.” Pandemics begin with an investigation phase,
followed by recognition, initiation, and acceleration phases. The peak of illnesses occurs at the end of the acceleration
phase, which is followed by a deceleration phase, during which there is a decrease in illnesses. Di erent countries can be
in di erent phases of the pandemic at any point in time and di erent parts of the same country can also be in di erent
phases of a pandemic.



  Related: Con rmed COVID-19 Cases Global Map
                 Case 1:20-cv-02949-LAP Document 16-1 Filed 04/24/20 Page 6 of 6

CDC Response
Global e orts at this time are focused concurrently on lessening the spread and impact of this virus. The federal
government is working closely with state, local, tribal, and territorial partners, as well as public health partners, to respond
to this public health threat.

View highlights of CDC’s response.

  More Information

  World Health Organization, Coronavirus 


                                                                                                               Page last reviewed: April 19, 2020
                                     Content source: National Center for Immunization and Respiratory Diseases (NCIRD), Division of Viral Diseases
